DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application makes reference to or appears to claim subject matter disclosed in Application No. CN201811059998.7, filed 09/12/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds the 150 word limit with 232 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guiding limit assembly and initial clamping assembly,  in claim 1.
The guiding limit assembly is being interpreted comprising a protruding column arranged on the outer wall of the barrel and a guiding limit groove formed in the side wall of the needle point protective sleeve, and the protruding column is matched with the guiding limit groove as stated in claim 7.
The initial clamping assembly is being interpreted comprising an elastic arm arranged on the needle point protection sleeve and a clamping groove running through the outer wall of the barrel, a clamping block extending into the needle point protection sleeve in a radial direction is arranged at a free end of the elastic arm, and the clamping block is clamped in a clamping end of the clamping groove close to the patent end as stated in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed Active Self-Locking Type Syringe.
The closest prior art of record are the primary reference Schraga (US 9480799 B2), Hu (US 20170143912 A1), and Thornton (US 10220156 A1).
Regarding claim 1, the references Schraga, Hu, and Thornton fails to teach among all the limitations or render obvious an active self-locking type syringe, comprising at least: a barrel, internally provided with a plunger assembly; a needle hub, fixed at a position of an interior of the barrel close to a patient end, wherein a spring cavity close to one side of the patient end and a trigger cavity close to one side of the plunger assembly are formed between an outer wall of the needle hub and an inner wall of the barrel; a needle tube, fixed on the needle hub and with a needle point stretching out from the patient end of the barrel; a needle point protection sleeve, configured to cover the used needle tube; a spring, located in the spring cavity and with an end close to the needle point being in contact with the needle point protection sleeve; a guiding limit assembly, configured to limit a direction and an extreme position of axial movement of the needle point protection sleeve relative to the barrel after the needle point protection sleeve is triggered; an initial clamping assembly, configured to keep the needle point protection sleeve in a non- triggered state and provided with a trigger part triggered from an interior of the trigger cavity to separate the initial clamping assembly; and a trigger ring plug, located in the trigger cavity, being not in contact with the trigger part or being in contact with the trigger part but not enough to separate the initial clamping assemblies in an initial state, with an inner wall being sealed with the needle hub, and with an outer wall being sealed with an inner wall of the barrel.
Schraga discloses an active self-locking type syringe (Fig. 1-7), comprising at least a barrel (Fig. 7, section 13), internally provided with a plunger assembly (Fig. 3, plunger 20); a needle hub (Fig. 6, hub 31), fixed at a position of an interior of the barrel (Fig. 7, section 13) close to a patient end (Col. 11, lns. 1-2), wherein a spring cavity (See Examiner’s Annotated Figure 2) close to one side of the patient end (Col. 11, lns. 1-2) and a trigger cavity (See Examiner’s Annotated Figure 2) close to one side of the plunger assembly (Fig. 3, plunger 20) are formed between an outer wall of the needle hub (Fig. 6, hub 31) and an inner wall of the barrel (Fig. 7, section 13); a needle tube (Fig. 6, needle 32), fixed on the needle hub (Fig. 6, hub 31) and with a needle point (See Examiner’s Annotated Figure 2) stretching out from the patient end (See Examiner’s Annotated Figure 2) of the barrel (Fig. 7, section 13); a needle point protection sleeve (Fig. 7, sealing member 50), configured to cover (as shown in Fig. 5) the used needle tube (Fig. 6, needle 32); a spring (Fig. 6, spring 40), located in the spring cavity (See Examiner’s Annotated Figure 2) and with an end close to the needle point (See Examiner’s Annotated Figure 2) being in contact with the needle point protection sleeve (Fig. 7, sealing member 50); a trigger ring plug (Fig. 6, cylindrical proximal end 24), located in the trigger cavity (See Examiner’s Annotated Figure 2), being not in contact with the trigger part (Fig. 6, deflectable retaining members 15) or being in contact with the trigger part (Fig. 7, deflectable retaining members 15), but Schraga does not explicitly disclose a guiding limit assembly, an initial clamping assembly, and  an inner wall of the trigger ring plug being sealed with the needle hub, and with an outer wall being sealed with an inner wall of the barrel.
Hu does discloses an active self-locking type syringe (Fig. 1), comprising at least a barrel (Fig. 2, insulin pen assembly 14); a needle hub (Fig. 5, needle tube assembly base 11 of Hu), fixed at a position of an interior of the barrel (Fig. 2, insulin pen assembly 14) close to a patient end (See Examiner’s Annotated Figure 1), wherein a spring cavity (Fig. 1, annular cavity 15 of Hu) close to one side of the patient end (See Examiner’s Annotated Figure 1) and a trigger cavity (See Examiner’s Annotated Figure 1) close to one side of the plunger assembly (Fig. 2, annular protrusion 16 of Hu) are formed between an outer wall of the needle hub (Fig. 5, needle tube assembly base 11 of Hu) and an inner wall of the barrel (Fig. 5, needle hub 1 of Hu); a needle tube (Fig. 1, needle tube 12 of Hu), fixed on the needle hub (Fig. 5, needle tube assembly base 11 of Hu) and with a needle point (See Examiner’s Annotated Figure 1) stretching out from the patient end (See Examiner’s Annotated Figure 1) of the barrel (Fig. 2, insulin pen assembly 14); a needle point protection sleeve (Fig. 1, trigger protector 2 of Hu), configured to cover (paragraph 0046 of Hu) the used needle tube (Fig. 1, needle tube 12 of Hu); a spring (Fig. 1, spring 4 of Hu), located in the spring cavity (Fig. 1, annular cavity 15 of Hu) and with an end close to the needle point (See Examiner’s Annotated Figure 1) being in contact with the needle point protection sleeve (Fig. 1, trigger protector 2 of Hu, and shown in figure 1); a guiding limit assembly (being interpreted as a protruding column (Fig. 6, clamping column 13) on the outer wall of the barrel (Fig. 5, needle hub 1 of Hu) and a guiding limit groove (Fig. 6, guiding groove 21) formed on the side wall (as shown in figure 6) of the needle point protection sleeve (Fig. 1, trigger protector 2 of Hu) and the protruding column is matched with the guiding limit groove as shown in figure 6 of Hu.), configured to limit a direction and an extreme position of axial movement (paragraph 0039) of the needle point protection sleeve (Fig. 1, trigger protector 2 of Hu) relative to the barrel (Fig. 5, needle hub 1 of Hu) after the needle point protection sleeve (Fig. 1, trigger protector 2 of Hu) is triggered (abstract).  But, Hu does not disclose a an initial clamping assembly, and  an inner wall of the trigger ring plug being sealed with the needle hub, and with an outer wall being sealed with an inner wall of the barrel.
Thornton discloses An active self-locking type syringe (Fig. 1-8), comprising at least: a barrel (Fig. 2, needle assembly 3), internally provided with a plunger assembly (Fig. 7, ampoule 1); a needle hub (Fig. 7, needle mount 30), fixed at a position of an interior of the barrel (Fig. 2, needle assembly 3) close to a patient end (Fig. 7, injection end 353), wherein a spring cavity (Fig. 7, cavity 33) close to one side of the patient end (Fig. 7, injection end 353) and a trigger cavity (Fig. 7, inner chamber 24) close to one side of the plunger assembly (Fig. 7, ampoule 1) are formed between an outer wall of the needle hub (Fig. 7, needle mount 30) and an inner wall of the barrel (Fig. 2, needle assembly 3); a needle tube (Fig. 1, needle 35), fixed on the needle hub (Fig. 7, needle mount 30) and with a needle point stretching (as shown in Fig. 3) out from the patient end (Fig. 7, injection end 353) of the barrel (Fig. 2, needle assembly 3); a needle point protection sleeve (Fig. 2, shield assembly 4), configured to cover the used needle tube ; a spring (Fig. 3, spring 36), located in the spring cavity (Fig. 7, cavity 33) and with an end close to the needle point (as shown in Fig. 3) being in contact (Fig. 5, second spring end 361) with the needle point protection sleeve (Fig. 2, shield assembly 4); an initial clamping assembly (comprising an elastic arm (Fig. 2, elongated arm 410, also Col. 8, ln. 40-45 states “The elongated arm 410 and the positioning of the first engagement feature 411 and the second engagement feature 412 provide the activation tabs 41 with flexible characteristic allowing the positioning of the first engagement feature 411 and the second engagement feature 412 to compress”.) arranged on the needle point protection sleeve (Fig. 2, shield assembly 4) and a clamping groove (Fig. 8, shield activation channels 32) running through the outer wall of the barrel (Fig. 8, needle assembly 3), a clamping block (Fig. 2, first engagement feature 411 and second engagement feature 412) extending into the needle point protection sleeve (Fig. 2, shield assembly 4) in a radial direction is arranged at a free end (Fig. 2, activation tabs 41) of the elastic arm (Fig. 2, elongated arm 410, and the clamping block (Fig. 2, first engagement feature 411 and second engagement feature 412) is clamped (Col. 7, lns. 11-15) in a clamping end (fig. 8, first path 320) of the clamping groove (Fig. 8, shield activation channels 32) close to the patient end (Fig. 7, injection end 353).), configured to keep the needle point protection sleeve (Fig. 2, shield assembly 4) in a non-triggered state (Fig. 3, Col. 7, lns. 11-15, the Examiner notes that the separation of the initial clamping assembly of [] is initiated by the compression of the needle point protection sleeve (Fig. 2, shield assembly 4) as stated in Col, 7, lns. 11-25).  But Thornton does not explicitly disclose the needle point protection sleeve provided with a trigger part triggered from an interior of the trigger cavity to separate the initial clamping assembly.
In contrast the needle hub of Schraga is unable to function with Hu if the needle hub of Schraga were to be substituted with the needle hub of Hu due to the needle hub of Schraga being retracted into the barrel of Schraga without rotational movement and in contrast, the a guiding limit assembly of Hu would cause some rotational movement between of the needle hub and the needle protective sleeve of Hu.  
Additionally, the inner wall of trigger ring plug of Schraga does not create a seal with the needle hub and therefore does not teach the limitation of the inner wall of the trigger ring plug seal with the needle hub of Schraga.
Furthermore, the initial clamping assembly of Thornton would not function properly if combined with Schraga due to a seal being made of the needle protector sleeve and the barrel of Schraga.  The clamping groove running through the barrel of Thornton would break the seal between the needle protection sleeve and the barrel of Schraga.  Also, the trigger parts of Schraga would not be able to separate the initial clamping assembly of Thornton due to the trigger parts being in contact with the needle hub of Schraga and not the needle protection sleeve of Schraga.  Thus, the initial clamping assembly would not function properly with the device of Schraga.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Schraga (US 9480799 B2), Hu (US 20170143912 A1), and Thornton (US 10220156 A1) were close prior art, but Hu and Thornton lack the motivation and the functional requirement for incorporating the guiding limit assembly of Hu and the initial clamping assembly of Thornton and Schraga lacks the sealing limitation of the inner wall of the trigger ring plug with the needle hub.
This application is in condition for allowance except for the following formal matters:
Objection to the Abstract (see above)
Objection to the Priority (see above)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        



/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783